Per Curiam.
The wife brought a bill for divorce, alimony and the custody of minor children. The husband answered and brought a cross-bill for divorce and custody of the children. On final hearing the husband was granted a divorce and the custody and control of the children were left to the discretion of the Juvenile Court of the County. The wife appealed. As the alleged grounds for divorce were not sufficiently proven in either case, the decree is reversed at the cost of the appellee husband, and the cause remanded with directiomto dismiss both the original bill and the cross-bill. It is so ordered.
All concur.